           Case 2:16-cr-00005-RFB Document 137 Filed 07/27/21 Page 1 of 4



     BRIAN J. SMITH, ESQ.
 1   Nevada Bar Number 11279
 2   Law Office of Brian J. Smith, Ltd.
     520 S. 4th St., Suite 340
 3   Las Vegas, Nevada 89101
     702-380-8248
 4   Attorney for SCAVONE
 5
                                      UNITED STATES DISTRICT COURT
 6                                         DISTRICT OF NEVADA
 7   UNITED STATES OF AMERICA,                      )
                                                    )       Case No.: 2:16-cr-00005-RFB
 8   Plaintiff,                                     )
 9                                                  )       STIPULATION TO CONTINUE
     vs.                                            )       REVOCATION HEARING
10                                                  )
     RICHARD SCAVONE,                               )
11                                                  )       (SEVENTH REQUEST)
                     Defendant.                     )
12
                                                    )
13
              IT IS HEREBY STIPULATED AND AGREED, by and between BRIAN J. SMITH, counsel
14
     for RICHARD SCAVONE, Christopher Chiou, Acting United States Attorney, and NICHOLAS D.
15
16   DICKINSON, Assistant United States Attorney, that the revocation hearing currently scheduled for

17   July 27, 2021, at the hour of 11:00 a.m., be vacated and set to a date and time convenient to this
18   court, but in no event earlier than sixty (60) days.
19
              This Stipulation is entered into for the following:
20
21            1. The pending petition involves a New York State criminal charge. Defendant Scavone’s

22                scheduled court date in that matter is September 27, 2021, because of the COVID
23                pandemic.
24
              2. The parties anticipate Defendant Scavone’s state case will affect the resolution of the
25
                  pending petition.
26
              3. Defendant Scavone, who is not in custody, agrees to the continuance.
27
28            4. Brian J. Smith, counsel for Scavone is in agreement with this continuance.

     //
          Case 2:16-cr-00005-RFB Document 137 Filed 07/27/21 Page 2 of 4



     //
 1
             5. Counsel for the government is in agreement with this continuance.
 2
 3           6. The additional time requested by this stipulation is made in good faith and not for

 4              purpose of delay.
 5           7. Additionally, denial of this request or continuance would result in a miscarriage of
 6
                justice.
 7
             This is the seventh stipulation to continue filed herein.
 8
 9           DATED this 26th day of July, 2021.

10
     RESPECTFULLY SUBMITTED BY:
11
12   CHRISTOPHER CHIOU
     Acting United States Attorney
13
14          /s/ Nicholas D. Dickinson                                      /s/ Brian J. Smith
15   NICHOLAS D. DICKINSON, ESQ.                                    BRIAN J. SMITH, ESQ.
     Assistant United States Attorney                               Attorney for SCAVONE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
           Case 2:16-cr-00005-RFB Document 137 Filed 07/27/21 Page 3 of 4



     BRIAN J. SMITH, ESQ.
 1   Nevada Bar Number 11279
     Law Office of Brian J. Smith, Ltd.
 2
     520 S. 4th St., Suite 340
 3   Las Vegas, Nevada 89101
     702-380-8248
 4   Attorney for SCAVONE
 5                                    UNITED STATES DISTRICT COURT
 6                                        DISTRICT OF NEVADA
 7   UNITED STATES OF AMERICA,                     )
                                                   )       Case No.: 2:16-cr-00005-RFB
 8   Plaintiff,                                    )
                                                   )       FINDINGS AND ORDER ON
 9
     vs.                                           )       STIPULATION
10                                                 )
     RICHARD SCAVONE,                              )
11                                                 )       (SEVENTH REQUEST)
                     Defendant.                    )
12
                                                   )
13
                      FINDINGS OF FACT, CONCLUSION OF LAW AND ORDER
14
              Based upon the submitted Stipulation of the parties, and good cause appearing therefore, the
15
     Court finds that:
16
              1. The pending petition involves a New York State criminal charge. Defendant Scavone’s
17
                  scheduled court date in that matter is September 27, 2021, because of the COVID
18
                  pandemic.
19
20            2. The parties anticipate Defendant Scavone’s state case will affect the resolution of the

21                pending petition.
22            3. Defendant Scavone, who is not in custody, agrees to the continuance.
23
              4. Brian J. Smith, counsel for Scavone is in agreement with this continuance.
24
              5. Counsel for the government is in agreement with this continuance.
25
26   //

27   //

28   //

                                                       3
          Case 2:16-cr-00005-RFB Document 137 Filed 07/27/21 Page 4 of 4



     //
 1
                                           CONCLUSIONS OF LAW
 2
               1. Denial of this request for continuance would deny the defendant sufficient time to be able
 3
 4                to fairly resolve his case, taking into account the exercise of due diligence.

 5             2. The additional time requested by this stipulation is made in good faith and not for

 6                purpose of delay.
 7
               3. Additionally, denial of this request or continuance would result in a miscarriage of
 8
                  justice.
 9
               This is the seventh stipulation to continue filed herein.
10
11                                                      ORDER
               IT IS THEREFORE ORDERED that the calendar call currently scheduled for July 27,
12
     2021, at the hour of 11:00 a.m., be vacated and continued to October 12, 2021                 at   the
13
     hour of     1:00 PM. a.m.
14
               DATED this 27th         of July, 2021.
15
16
17                                                      RICHARD F. BOULWARE, II
                                                        UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                          4
